Citation Nr: 0027298	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  95-31 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for tension headaches, 
in excess of 10 percent from September 29, 1992 to August 18, 
1998; and in excess of 50 percent on and after August 19, 
1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1971.

The current appeal arose from a May 1993 rating decision of 
the Department of Veterans Affairs Medical and Regional 
Office Center (M&ROC) in Cheyenne, Wyoming.  The M&ROC, in 
pertinent part, held that the rating decisions in February 
and April 1972 wherein entitlement to service connection for 
residuals of a back injury was denied did not constitute 
clear and unmistakable error (CUE).  The M&ROC also denied 
entitlement to an increased evaluation for tension headaches.

The veteran provided oral testimony before a Hearing Officer 
at the M&ROC in February 1994, a transcript of which has been 
associated with the claims file.

In June 1997 the Board of Veterans' Appeals (Board) 
determined that the February and April 1992 rating decisions 
wherein entitlement to service connection for residuals of a 
back injury was denied did not constitute CUE, and remanded 
the claim of entitlement to an increased evaluation for 
tension headaches to the RO for further development and 
adjudicative actions.

The veteran relocated and jurisdiction of his claim was 
assumed by the RO in North Little Rock, Arkansas.

In February 1999 the RO granted entitlement to an increased 
evaluation of 50 percent for tension headaches effective from 
August 19, 1998.

In March 2000 the RO denied entitlement to service connection 
for chloracne and an unspecified joint disorder and scars 
claimed as secondary to Agent Orange exposure, and service 
connection for a liver disorder.  The RO determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder.  

The RO also determined that a child of the veteran did not 
become permanently incapable of self-support prior to 
reaching the age of eighteen.  A notice of disagreement with 
the above determinations has not been received, and these 
claims are not considered a part of the current appellate 
review.

The case has been returned to the Board for further appellate 
review.

In his September 2000 statement on behalf of the veteran, the 
representative requested consideration of a total disability 
rating for compensation purposes on the basis of individual 
unemployability.  Since this claim has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDING OF FACT

The veteran's tension headaches have been manifested by 
disablement compatible with not more than very frequent and 
prolonged attacks productive of severe economic 
inadaptability since he filed his claim for increased 
compensation benefits on September 29, 1992.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 50 percent 
for tension headaches effective from September 29, 1992 have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.20, 4.124a, Diagnostic Code 8100 (1999).

2.  The criteria for an evaluation in excess of 50 percent 
for tension headaches have not been met.  38 U.S.C.A. §§ 
1155, 5107;  38 C.F.R. §§ 4.7, 4.20, 4.124a, Diagnostic Code 
8100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

A review of the service medical records discloses the veteran 
was treated for tension headaches.

The veteran was hospitalized by VA in pertinent part for 
treatment of tension headaches during June and July 1976.

A September 1976 VA neuropsychiatric examination concluded in 
a pertinent diagnosis of tension headaches.

The RO granted entitlement to service connection for tension 
headaches with assignment of a 10 percent evaluation 
effective July 6, 1976, when it issued a rating decision in 
September 1976.

The veteran filed a claim for increased compensation benefits 
on September 29, 1992.

VA conducted a medical examination of the veteran in November 
1992.  He related that he had had tension headaches for 
years.  He had been unemployed for the past fourteen years 
due to several disorders.

The veteran provided oral testimony before a Hearing Officer 
at the RO&IC in February 1994, a transcript of which has been 
associated with the claims file.  He testified that he got 
headaches once a week.  Very severe headaches were said to 
occur twice a month.  On those occasions he had to remain in 
bed.  His weekly headaches were said to last 24 hours.  He 
related that on occasion he had had to go to a VA hospital 
emergency room for treatment.

VA conducted a special neurological examination of the 
veteran in November 1997.  He reported that he had sustained 
a closed head injury in a motor vehicle accident while on 
active duty in 1969.  He related that he had a headache on a 
daily basis which was present 75% of the time that he was 
awake.  The pain was located bitemporally and it radiated 
about both sides of his head in the occipital area 
bilaterally.  About two days a week he developed 
incapacitating pain associated with photophobia.  He went 
into a dark room and lay down for approximately six hours.  
The rest of the time the pain was not incapacitating.  He did 
not describe nausea, vomiting, phonophobia or any focal 
neurological symptoms.  The pain was described as sharp, 
lancinating pain.  He did not describe a throbbing pain.  He 
was taking Darvocet on a daily basis for pain and stated that 
he was followed by VA.  Reportedly he had last been seen by 
VA one month before.

Pertinent clinical findings obtained on examination show he 
presently had a headache.  There were no other pertinent 
findings.  The impression was chronic muscle tension type 
headaches.  The neurological examination was said to be 
within normal limits.

VA outpatient treatment reports dated in May and August 1998 
show the veteran complained of chronic headaches.

VA conducted a medical examination of the veteran on August 
19, 1998.  He reported that he had suffered from headaches 
since a motor vehicle accident in service in 1969.  He stated 
that currently he had a daily headache which was present 75%-
80% of the time while he is awake.  The pain was bitemporal 
in location and radiated about both sides of his head into 
the occipital area bilaterally.  Most of the time the pain 
was not incapacitating.  He developed incapacitating pain 
about two days a week, which was associated with photophobia 
and lasted for about six hours.  He went into a dark room to 
lie down.  He did not describe nausea, vomiting, phonophobia, 
or any focal neurological symptoms.  The pain was described 
as a sharp, stabbing pain.  He did not describe a throbbing 
pain.  He took Darvocet four times a day for musculoskeletal 
symptomatology and headache.  A computerized tomography of 
the head in the past was said to have been unremarkable.

The examiner recorded that the neurological examination of 
the veteran was within normal limits.  The impression was 
chronic muscle tension-type headaches.


Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings contained in the rating schedule 
represent, as far as can be practically determined, the 
average impairment in earning capacity resulting from disease 
and injuries incurred in or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 25 (1993).

With the exceptions noted, disability from the following 
diseases and their residuals may be rated from 10 percent to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  Consider especially psychotic 
manifestations, complete or partial loss or loss of use of 
one or more extremities, speech disturbances, impairment of 
vision, disturbances of gait, tremors, visceral 
manifestations, etc., referring to the appropriate bodily 
system of the schedule.  With partial loss of use of one or 
more extremities from neurological lesions, rate by 
comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.  38 C.F.R. § 4.124a (1999).

A 100 percent evaluation may be assigned for chronic, 
epidemic encephalitis as an active febrile disease.  A 
minimum evaluation of 10 percent may be assigned for 
residuals.  38 C.F.R. § 4.124a; Diagnostic Code 8000 (1999).

A 100 percent evaluation may be assigned for a malignant new 
growth of the brain.  38 C.F.R. § 4.124a; Diagnostic Code 
8002 (1999).  Note: The rating in code 8002 will be continued 
for 2 years following cessation of surgical, chemotherapeutic 
or other treatment modality.  At this point, if the residuals 
have stabilized, the rating will be made on neurological 
residuals according to symptomatology.  A minimum rating of 
30 percent may be assigned.

A minimum 60 percent evaluation may be assigned for a benign 
new growth of the brain.  A minimum rating of 10 percent may 
be assigned for residuals.  38 C.F.R. § 4.124a; Diagnostic 
Code 8003 (1999).

A minimum rating of 30 percent may be assigned for paralysis 
agitans.  38 C.F.R. § 4.124a; Diagnostic Code 8004 (1999).

A 100 percent evaluation may be assigned for bulbar palsy.  
38 C.F.R. § 4.124a; Diagnostic Code 8005 (1999).

A 100 percent evaluation for six months may be assigned for 
vascular conditions diagnosed as embolism of brain vessels 
(Code 8007), thrombosis of brain vessels (Code 8008), and 
hemorrhage from brain vessels (Code 8009).  A minimum rating 
of 10 percent thereafter may be assigned.  38 C.F.R. 
§ 4.124a.

A 50 percent evaluation may be assigned for migraine with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
evaluation may be assigned for migraine with characteristic 
prostrating attacks occurring on an average once a month over 
last several months.  A 10 percent evaluation may be assigned 
for migraine with characteristic prostrating attacks 
averaging one in 3 months over last several months.  A 
noncompensable evaluation may be assigned for migraine with 
less frequent attacks.  38 C.F.R. § 4.124a;  Diagnostic Code 
8100.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Initially the Board finds that the veteran's claim of 
entitlement to an increased evaluation for his tension 
headaches is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).


In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's assertions concerning the severity of his 
service-connected tension headaches (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that as a result of the June 1997 
remand of the case to the RO for further development and 
adjudicative action, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).  

In this regard, the veteran was given the opportunity to 
submit additional evidence.  Additional evidence was received 
and associated with the claims file.  The additional evidence 
included a comprehensive VA special neurological examination.  
The Board is unaware of any additional evidence which has not 
already been requested and/or obtained that is pertinent to 
the veteran's claim for increased compensation for his 
tension headaches.

The RO has rated the veteran's tension headaches by analogy 
to migraine under diagnostic code 8100 of the VA Schedule for 
Rating Disabilities.  As a result of the August 19, 1998 
examination conducted on remand of the case to the RO for 
further development in June 1997, the RO granted the maximum 
schedular evaluation of 50 percent for tension headaches.  
Accordingly, the questions presented for appellate resolution 
are whether the current 50 percent evaluation adequately 
compensates the veteran for the nature and extent of severity 
of his tension headaches, and whether or not an earlier 
effective date is warranted for the date of the grant of the 
50 percent evaluation which was August 19, 1998, the date of 
a VA examination.

The Board's review of the evidentiary record from the time of 
the veteran's request for increased compensation benefits, 
which may be liberally construed as having been submitted on 
September 29, 1992, permits the conclusion that his tension 
headaches were productive of the level of disablement 
contemplated in the current 50 percent evaluation at the time 
he filed his claim for increased compensation benefits.  The 
Board has reached this conclusion in view of the testimony 
provided by the veteran before a Hearing Officer at the RO, 
and his symptomatic complaints presented on examination prior 
to August 19, 1998.  His symptomatic complaints were 
essentially similar in content before, on, and subsequent to 
the date of the August 19, 1998 VA examination.  In this 
regard, both on examination and on outpatient clinic visits, 
the veteran essentially expressed the same complaints of 
increased headache symptomatology.

The Board notes that the veteran's case, in applying the 
diagnostic criteria, for the most part rests on his 
symptomatic complaints.  The VA examinations and outpatient 
clinic visits have essentially been negative for any 
neurological abnormalities.  The record is clear in 
demonstrating that the intensity of the veteran's tension 
headache symptomatology has been consistent since the time of 
his request for increased compensation benefits.  For the 
foregoing reasons, the Board finds that the governing 
criteria for the 50 percent evaluation for headaches were 
essentially satisfied on the date the veteran submitted his 
request for increased compensation benefits on September 29, 
1992.  

It is well to note that the RO undoubtedly construed the 
veteran's September 29, 1992 statement as incorporating a 
request for increased compensation benefits for his service-
connected tension headaches, as well as a claim for service 
connection for other disorders, because subsequent to receipt 
of the September 29, 1992 claim, the RO issued a rating 
decision which denied entitlement to an increased evaluation 
for tension headaches.  The veteran filed a notice of 
disagreement with the determination, etc.  Accordingly, it is 
judgment of the Board that the evidentiary record support a 
grant of the 50 percent evaluation for tension headaches 
effective from September 29, 1992.

The next question for appellate review is whether the granted 
50 percent evaluation adequately compensates the veteran for 
the nature and extent of severity of his tension headaches.  
The Board is of the opinion that the granted 50 percent 
evaluation is adequate.  As was noted earlier, the 50 percent 
evaluation is the maximum schedular evaluation assignable 
under diagnostic code 8100.  There is no other diagnostic 
code upon which to predicate assignment of an evaluation in 
excess of 50 percent.  The Board has considered application 
of the criteria for organic diseases of the central nervous 
system reported above under diagnostic codes 8000 to 8009; 
however, the veteran's neurological examinations have been 
normal, and his disability has been diagnosed as tension 
headaches, rated by analogy to migraine under diagnostic code 
8100.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record, and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
discussed the criteria for extraschedular evaluation and 
denied an increased evaluation for tension headaches on that 
basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's treatment for his tension 
headaches has been limited to medication and outpatient 
visits.  He has not required inpatient care.  Also, tension 
headaches, although the veteran has contended to the 
contrary, have not been shown in and of themselves to 
markedly interfere with employment.  

The current schedular criteria upon which the current 50 
percent rating is predicated adequately compensate the 
veteran for the current nature and extent of severity of his 
tension headaches.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an increased evaluation of 50 percent for 
tension headaches from September 29, 1992 is granted, subject 
to governing criteria applicable to the payment of monetary 
benefits.

Entitlement to an evaluation in excess of 50 percent for 
tension headaches is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

